at issue turns on facts unique to the matter at hand, 1 and both the State
                  and Vogler raise no more than a theoretical possibility that the same
                  controversy will recur. 2 Murphy v. Hunt, 455 U.S. 478, 482 (1982); Sample
                  v. Johnson, 771 F.2d 1335, 1342-43 (9th Cir. 1985); Langston v. State,
                  Dep't of Motor Vehicles, 110 Nev. 342, 344, 871 P.2d 362, 363 (1994).
                              As we indicated in our February 5, 2014, order, the court
                  recognizes that the State has invested "significant time, money, resources
                  and effort" in this litigation. And Vogler, too, apparently wishes to have
                  this court hear the merits. But we cannot enlarge our jurisdiction "beyond




                        'Namely: Vogler's supposed protected interest in his terms of office;
                  the legislative intent behind Section 15.5; the Legislature's alleged
                  discriminatory targeting of Vogler with Section 15.5's enactment; the
                  presence or absence of a "compelling state interest" in enforcing Section
                  15.5; and an alleged flaw in the enacting bill's title rendering the section
                  void.

                        2 Contrary
                                 to Vogler's assertions, whether or not Section 6 of Senate
                  Bill 251 remains in existence is irrelevant; the State demanded his
                  removal under Section 15.5. Section 6 was not in issue.

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    ve
                 the constitutional grant of power." State v. Warrnington, 81 Nev. 369, 371,
                 403 P.2d 849, 850 (1965).
                                We therefore ORDER this appeal DISMISSED. 3



                                                                     C.J.
                                          Gibbons



                                                            Hardesty


                                             J.                                        J.
                 Parra guirre                               Douglas



                                                            Saitta




                       3 We  agree with the State that this dismissal does not render Vogler
                 a prevailing party for attorney fee purposes. See Chowdhry v. NLVH, Inc.,
                 109 Nev. 478, 485-86, 851 P.2d 459, 464 (1993); see also Nat'l Collegiate
                 Athletic Ass'n v. Univ. of Nev., Reno, 97 Nev. 56, 58, 624 P.2d 10, 11 (1981)
                 (noting that by dismissing a case for mootness the court is "refus[ing] to
                 determine questions presented ....").

SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A    e
                cc:   Chief Judge, The Seventh Judicial District Court
                      Hon. Miriam Shearing, Senior Justice
                      Smith & Harmer
                      Attorney General/Carson City
                      White Pine County Clerk




SUPREME COURT
        OF
     NEVADA
                                                    4
(0) 1947A